OPINION

Per Curiam:

After preliminary examination, a magistrate held appellant to stand trial for murder. NRS 200.010. By petition for habeas relief, he challenged the sufficiency of the evidence to show probable cause, contending that the only direct evidence against him was testimony of an admitted accomplice, one Ornelas, and that supporting testimony from one Susan Rader was insufficient to supply the corroboration of Ornelas’ testimony that NRS 175.291 requires, because as a matter of law Susan Rader also was an accomplice.
In rejecting this contention, the district court noted that Susan Rader’s testimony, if believed, portrayed her to be “a person riding along in a car who found herself unavoidably a passenger with others who participated criminally.”
From review of the entire record, we believe the district court correctly determined that a jury might properly decide Susan Rader was not a corrupt participant in the crime here concerned. Cf. Austin v. State, 87 Nev. 578, 491 P.2d 724 *427(1971). Of course, the jury should be duly instructed, so that they may guide their deliberations by applicable legal principles.
The order denying habeas relief is affirmed.